Case 0:20-cv-60416-RS Document 1-37 Entered on FLSD Docket 02/26/2020 Page 1 of 3




                  EXHIBIT 35
       Case 0:20-cv-60416-RS Document 1-37 Entered on FLSD Docket 02/26/2020 Page 2 of 3




Office 365 Advanced Security
Workloads Best Practices Case
Study: Peters & Associates


                                                Microsoft security solutions provide a
                                                competitive advantage.
Overview                                        Security is a top concern for nearly every business, but many lack the in-house expertise
                                                and resources to handle today’s threats. These customers are receptive to partners who
Company Profile:                                can assess vulnerabilities and deploy a broad range of security solutions, especially
                                                solutions that provide a demonstrable and immediate return on investment.
Chicago-based Peters & Associates
provides full-service IT consulting,            In the Chicago area, Peters & Associates is using Microsoft security and compliance
managed IT services, and integrated IT          solutions as a key component in the transformation of its IT consulting practice. As
solutions. Over the past three decades,         a long-time Microsoft partner with multiple Gold and Silver competencies, they’re
they have developed award-winning               positioning themselves as leaders in the security space, and showing both existing and
solutions for business, education,              prospective customers how Office 365 E5 can help them better identify and address
finance, manufacturing, and health care.        security vulnerabilities.
They have a long record of success as
a Microsoft Partner, providing design,
integration, and support for Microsoft
                                                Thought leadership drives growth.
infrastructure, collaboration, data             Recently, Peters & Associates has focused on developing content, hosting events, and
analytics, and security products and            creating a social media presence to reinforce its leadership position. These efforts are
services.                                       all tied to specific topics that leverage their expertise.
                                                For example, as more companies become victims of ransomware, Peters & Associates
Location:                                       has published a series of blog posts that provide advice on everything from whether
                                                to pay ransom demands to proactively opening a Bitcoin account to get a three-day
Oakbrook Terrace, Illinois                      lead in case customers decide to pay the ransom. Of course, the key message is to
                                                take the necessary steps to ramp up security and prevent attacks.
“Security has become                            The goal of Peters & Associates content strategy is to open conversations that
                                                ultimately lead to a security assessment.
so mainstream that
a lot of customers                              Security assessments are the launching point.
are skipping over the                           “Everything always starts with an assessment,” explains Bruce Ward, Vice President of
                                                Business Strategy. “It’s a truism around our organization that you pretty much can’t
objections we used to                           do anything until you know something about the client, and you have assessed their
see. New capabilities                           vulnerabilities.”

are the main focus                              Office 365 Secure Score is an important part of this process. “When Microsoft first
                                                released Secure Score, we were right in the middle of a manual assessment for a large
now.”                                           banking client. Secure Score made the process easier and more graphical,” said Ward.
                                                “Now it’s part of our security assessment and it’s an element we use to judge things
— Bruce Ward, Vice President of                 that have moved from ground to cloud.”
Business Strategy, Peters & Associates
                                                Security assessments have helped them land several new customer accounts, and
                                                opened other opportunities that are currently on the table.




Microsoft Confidential, for internal and partner use only
This document is for informational purposes only. MICROSOFT MAKES NO WARRANTIES, EXPRESS OR IMPLIED, IN THIS SUMMARY.
       Case 0:20-cv-60416-RS Document 1-37 Entered on FLSD Docket 02/26/2020 Page 3 of 3



“Nothing produces                                   Extending customer engagements.
more ‘Aha!’ moments                                 One of the ways Peters & Associates is addressing customer demand is through
                                                    what Ward calls “bundling on steroids,” using security and compliance solutions
than when a customer                                that can be packaged as new services to establish and extend customer
first sees Advanced                                 engagements.
                                                    Bundling security tools dovetails perfectly with Peters & Associates desire to shift
Threat Protection block                             from project-based services to managed services that improve their competitive
malicious emails that                               positioning and deliver higher margins. “Now we can say to customers, for a set
                                                    fee per user per month, your desktop is covered. That includes the products, plus
normally would have                                 all our services to install, monitor 24/7, and handle incidents,” Ward explained.

gone into their inbox.”                             Ward highlights Microsoft’s Advanced Threat protection (ATP) as one of the key
                                                    launch points for bundling opportunities.
— Bruce Ward, Vice President of Business
                                                    “ATP is selling like hot cakes, it’s number one on our list,” Ward said. “We call it
Strategy, Peters & Associates
                                                    Managed ATP, because ultimately what we do is bundle our pricing so we give
                                                    them onboarding assistance, licensing assistance, user training support. Bundling
                                                    our services around ATP is something smart to do.”


Establishing managed services + security.
Ward explained that security is one of the key components reshaping their practice. Security sells, so we’re transitioning from
managed services to managed services and security, and we’re taking our customers with us, he said. “People are very focused
on security. So, while we might have been monitoring the health of their servers before, now they also want us to monitor the
security of those servers. To do that, we’ll need all sorts of capabilities.”
As examples, Ward pointed to Office 365 Advanced Threat Protection (ATP) and Advanced Threat Analytics (ATA). “For instance,
we’ll need ATP for better mail flow; we need Advanced Threat Analytics in EMS (Enterprise Mobility + Security) to know more
about authentication that’s occurring; we need to protect desktops, so we look at Endpoint Protection,” he explained. “All of this
is mind-numbing to customers; they just want to know their desktops are covered.”


Customer proof-of-concept fuels adoption.
The key, Ward suggested, is to get the tools in customers’ hands so they can see them operating in their environment. Spending
pre-sales dollars effectively to make sure customers understand the product in their world, helps users see value quickly, and
makes it easier for partners to bundle additional solutions.
Some client engagements are driven by specific compliance requirements, where the organization has specific boxes they need
to check.
As evidence, Ward described the sales cycle for a 2500-seat organization that needed a Cloud Application Security Broker (CASB)
to support their work with the insurance industry. Because Microsoft Cloud App Security is deeply integrated into Office 365,
Peters & Associates could structure a sale around what Ward calls the “5-5-5 program, involving Office 365 E5, EMS E5, and
Windows 10 E5.”
Another example involves a long-time Peters & Associates customer that recently became a government contractor, selling
specialized equipment in the US and China. This raised the need to comply with new requirements for the protection of
Controlled Unclassified Information (CUI). To meet the new requirements, Peters & Associates deployed Microsoft Advanced
Threat Protection as an add-on to their existing business with the customer.


Use products to break down barriers.
For Peters & Associates, security has become a key conversation starter to drive new business. Their strongest advice to other
Microsoft partners is to get the product in and running in the customer’s environment so they can see the value. As Ward says,
“Nothing produces more ‘Aha!’ moments than when a customer first sees Advanced Threat Protection block malicious emails that
normally would have gone into their inbox. That’s when they say, ‘I get it.’”




Microsoft Confidential, for internal and partner use only
This document is for informational purposes only. MICROSOFT MAKES NO WARRANTIES, EXPRESS OR IMPLIED, IN THIS SUMMARY.
